              Case 2:17-cv-01387-JCC Document 118 Filed 06/17/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   IN RE ZILLOW GROUP, INC. SECURITIES                 CASE NO. C17-1387-JCC
     LITIGATION
10
                                                         MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order
18   regarding scheduling (Dkt. No. 117). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS:
20          1. The parties shall file summary judgment motions by December 17, 2021;
21          2. The parties shall file oppositions to any summary judgment motions by February 25,
22              2022;
23          3. The parties shall file reply briefs in further support of their summary judgment
24              motions by March 25, 2022;
25          4. The 10-day estimate trial, previously set for April 11, 2022, is continued to June 20,
26              2022 at 9:30 a.m.;


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
           Case 2:17-cv-01387-JCC Document 118 Filed 06/17/21 Page 2 of 2




 1        5. The proposed Pre-Trial Order is due by May 20, 2022; and

 2        6. Trial briefs and proposed voir dire/jury instructions are due by June 6, 2022.

 3        DATED this 17th day of June 2021.

 4                                                       William M. McCool
                                                         Clerk of Court
 5
                                                         s/Paula McNabb
 6
                                                         Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
